Citation Nr: 1525577	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  09-37 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disease (COPD) and possible tuberculosis due to asbestos exposure.

2.  Entitlement to service connection for tunnel vision.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression and posttraumatic stress disorder (PTSD) secondary to a service-connected cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from May 1973 to May 1981.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

Regarding the claim for service connection for a respiratory disorder, the Board sees the Veteran originally filed a separate claim for service connection for possible tuberculosis (TB) and for service connection for respiratory dysfunction.  The Board consequently has recharacterized his claim to be all encompassing, so for service connection for a respiratory disorder inclusive of COPD and possible TB, also to include as due to asbestos exposure, to permit the broadest characterization of the claim and thereby cover all possible pulmonary syndromes for which the Veteran may be entitled to receive VA compensation.  The scope of a claim includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In Clemons, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) explained that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim."  

In both Clemons and Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009), the Court recognized the need to consider the Veteran's claim in the context of his reported symptoms, not just on the basis of specific diagnoses or how a condition is labeled.  See also Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or evidence of record).  The Court has held that a claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007).

Similarly, with respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board sees that, on his October 2008 application (on VA Form 21-526), the Veteran originally claimed entitlement to service connection for depression with drug and alcohol abuse.  Since then, however, he also has claimed entitlement to service connection for PTSD, and evidence in the claims file indicates he has been diagnosed with PTSD.  Therefore, in accordance with the holding in Clemons, the Board also has recharacterized this claim more generically as for service connection for an acquired psychiatric disorder inclusive of depression and PTSD, also as secondary to service-connected cervical spine disability.  Indeed, Clemons specifically concerned VA's failure to consider a claim of entitlement to service connection for a psychiatric disorder other than the one specifically claimed, even though it shared the psychiatric symptomatology for which the Veteran was seeking service connection.

In February 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is in the claims file, so of record.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.

The claims require further development before being decided on appeal, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran contends that he has a respiratory disorder due to his service, specifically, because of exposure to chemicals and asbestos from toxic fuels and training fires while performing his duties as a Fire Protection Specialist.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  There are no specific statutes or regulations pertaining to service-connection claims involving asbestos exposure.  However, the Veterans Court (CAVC) has indicated that claims involving asbestos exposure should be analyzed under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  VA has set forth administrative guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedural Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9 (December 13, 2005).  The manual provides that adjudication of a service-connection claim for disability resulting from asbestos exposure should include determinations as to whether:  1) service records demonstrate the Veteran was exposed to asbestos during service; 2) development has been completed sufficient to determine whether he was additionally exposed to asbestos either before or after service; and 3) a relationship exists between the asbestos exposure during his service and the claimed disease, keeping in mind latency and exposure factors.  M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, Subsection (H); see also Ashford v. Brown, 10 Vet. App. 120, 124 (1997).

Here, post-service VA treatment records show diagnoses of COPD and obstructive chronic bronchitis.  The Veteran's DD Form 214 indicates his military occupational specialty (MOS) was Fire Protection Specialist.  The DD Form 214 also notes that he spent 7 years and 10 months in that MOS.  His service treatment records (STRs) show that, in August 1973, October 1973, February 1975, and July 1977, he was treated for upper respiratory infections.  During his February 2015 videoconference hearing before the Board, he testified that he had participated in training fires in buildings with asbestos, and the lining for the crash turn-up gear that he wore had asbestos in it.  He also testified that he had exposure to toxic chemicals and suffered a chemical burn to his head, and had a lot of problems with smoke inhalation and breathing of toxic fuels during his service.  

A review of the record on appeal shows that additional development regarding the Veteran's alleged asbestos exposure is needed.  The RO made a Personal Information Exchange System (PIES) request in January 2009 for records of asbestos exposure in service or jobs the Veteran had performed.  The response received was that standard source documents were not available, and that other documents were mailed (performance reports).  The service personnel records associated with the claims file only consist of copies of several performance reports.  There is no indication the RO attempted to obtain the Veteran's complete service personnel records.  Therefore, attempts must be made to obtain his complete Official Military Personnel File (OMPF), and then a determination must be made as to whether there is evidence of asbestos exposure during his service, including especially in the manner alleged.

The Veteran has not been afforded a VA compensation examination.  Given the fact that he was treated for upper respiratory infections while in service, as well as his contentions regarding exposure to asbestos during his service, a VA examination for a medical nexus opinion is needed concerning whether his current respiratory disorder is related or attributable to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

With respect to his claim for service connection for tunnel vision, the Veteran testified during his February 2015 Board hearing that his tunnel vision was due to a stroke in his right eye that he attributes to his COPD.  Therefore, this claim is inextricably intertwined with the claim of entitlement to service connection for a respiratory disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that claims are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other).  This claim therefore is being remanded along with the respiratory disorder claim.

Regarding the claim for service connection for an acquired psychiatric disorder, 
as already alluded to, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (meaning in according with the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).

After issuance of the last Supplemental Statement of the Case (SSOC) in April 2010, additional evidence including a May 2014 VA Form 21-0781 (Statement in Support of Claim for PTSD) and a June 2014 VA examination report, listing a diagnosis of PTSD, were added to the claims file.  The Board acknowledges that it has reviewed this additional evidence in the first instance, but solely for the purpose of remanding the claim, which is not prejudicial to the Veteran.  38 C.F.R. §§ 19.9, 20.1304(c).  However, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, on remand his claim for service connection for an acquired psychiatric disorder should be reviewed with consideration of all additional evidence received since the last RO adjudication of this claim.

The Veteran claims that his current psychiatric disorder is the result of incidents in service, including especially a 1977 incident where he was afraid for his life after being thrown into a fire during a training exercise, and a 1979 incident following a fire at his home on base housing when he was suspected of arson and destruction of government property.  It does not appear the RO has taken any measures to verify his claimed stressors, including these in particular, and this has to be done before deciding this claim on appeal.

Going back to the service personnel records, the only associated with the claims file are copies of several performance reports.  Obtaining the Veteran's complete service personnel file is needed to assist in deciding this claim since it could contain relevant information relating to the fire at his home, as well as information regarding the accident in which he reportedly fell into the fire.

Following that development, the Veteran should also be scheduled for a VA compensation examination for a medical opinion concerning the etiology of any diagnosed acquired psychiatric disorders, including PTSD and depression.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  And as he also has claimed that his psychiatric disorder is secondarily related to his service, by way of his service-connected neck (cervical spine) disability, an opinion also is needed concerning this other posited correlation.  See 38 C.F.R. § 3.310(a) and (b) (permitting service connection on a secondary basis for disability that is proximately due to, the result of, or aggravated by service-connected disability).

Finally, the Veteran's updated VA treatment records starting from March 2011 must be obtained and associated with the claims file for consideration as well.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request the Veteran's complete Official Military Personnel File (OMPF) from all appropriate military records repositories, including the National Personnel Records Center (NPRC).  These efforts should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  All records/responses received must be associated with the claims folder and the Veteran appropriately notified if unable to obtain identified records.  38 C.F.R. § 3.159(e)(1).

2.  Obtain the Veteran's updated VA treatment records, starting from March 2011 and continuing up to the present.  Also ask that he identify any private treatment received, and if there has been this additional evaluation or treatment outside of the VA healthcare system, then have him provide the necessary authorization (complete and return VA Form 21-4142) to also obtain these other confidential records.  

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

3.  Then determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease(s), keeping in mind the latency period varies from 10 to 45 or more years between first exposure and development of disease.  After development is complete, make a formal finding as to whether the Veteran was exposed to asbestos during his service and associate the report of this determination with the claims file.

4.  Also undertake any other necessary development to independently verify the stressors provided by the Veteran, as indicated on the May 2014 VA Form 
21-0781 (Statement in Support of Claim for PTSD), and in the February 2015 Board hearing transcript.  Development should include contacting the United States Army and Joint Services Records Research Center (JSRRC), or other appropriate agency.  The agencies contacted should provide any available information that might tend to corroborate the Veteran's alleged in-service stressors.  Any additional action necessary for independent verification of the particular alleged stressors, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the Veteran and his representative should be notified of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

5.  When the above development has been completed, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's respiratory disorder is a result or consequence of his military service, including asbestos exposure in service.  

The claims folder, including a complete copy of this remand as well as all relevant records in Virtual VA and VBMS, must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary.  

The term "as likely as not" means at least a 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In making this determination, the examiner should consider the Veteran's lay statements regarding his purported exposure to asbestos, toxic fumes, and smoke during his service.  The examiner should also consider the STRs, which show that in August 1973, October 1973, February 1975, and July 1977, the Veteran was treated for upper respiratory infections.  

It is most important the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

6.  As well, schedule a VA compensation examination for a medical nexus opinion concerning the purported correlation between the Veteran's acquired psychiatric disorder, including his PTSD and depression, and his military service.  The claims folder, including a complete copy of this remand as well as all relevant records in Virtual VA and VBMS, must be made available to the examiner for review.  The examination should include any diagnostic testing or evaluation deemed necessary.  

a)  The examiner should identify all psychiatric disorders present at any time during the appeal period, meaning since the filing of this claim.  The presence or absence of PTSD and depression must be discussed.

b)  If PTSD is diagnosed, the examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) it is related or attributable to the Veteran's active military service, including especially to any verified PTSD stressors or fear of hostile military or terrorist activity.

c)  If a psychiatric disorder other than PTSD is diagnosed, such as depression, the examiner must provide an opinion on the likelihood (very likely, as likely as not, or unlikely) it was incurred in, or is otherwise related to, the Veteran's active military service.

d)  Also, if a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion on the likelihood (very likely, as likely as not, or unlikely) it was caused by or is the result of the Veteran's 
service-connected cervical spine disability - namely, the degenerative disc disease and spinal canal stenosis of his cervical spine.

Additionally, however, the examiner must provide an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's psychiatric disorder, even if not causing, is alternatively being aggravated by his service-connected cervical spine disability.

For secondary service connection claims, two opinions are required:

(1) Is the claimed disorder "caused by" or "due to" the service-connected disability? AND

(2) Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected disability (regulatory change effective from September 2006).  An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(b).

Also, to reiterate, the term "as likely as not" means at least a 50 percent probability.  It does not, however, mean merely within the realm of medical possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

In making these determinations, the examiner must consider the pertinent medical and lay evidence of record, including the Veteran's lay statements regarding his experiences in service and during the many years since.  

It is most important that the examiner discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

7.  Then readjudicate these claims in light of this and all other additional evidence, including especially all submitted or otherwise obtained since the April 2010 SSOC.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

